  8:18-cv-00529-JMG-SMB Doc # 25 Filed: 04/20/20 Page 1 of 2 - Page ID # 105



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

EDWARD OLSON, and ERICKA OLSON,

                       Plaintiffs,                                     8:18CV529

        vs.                                                      AMENDED FINAL
                                                               PROGRESSION ORDER
VILLAGE OF MURRAY, a political
subdivision of the State of Nebraska;

                       Defendant.

        THIS MATTER is before the Court on the parties’ Amended Joint Motion to Amend Case
Progression Deadlines. (Filing No. 23.) The parties’ Joint Motion to Amend Case Progression
Deadlines (Filing No. 22) is denied as moot. The Amended Joint Motion to Amend (Filing No.
23) is granted. Accordingly,

         IT IS ORDERED that the provisions of the Court’s earlier final progression order remain
in effect, and in addition to those provisions, the following shall apply:

       1)     The pretrial conference presently scheduled for September 8, 2020 and the trial
              presently scheduled for September 28, 2020 are canceled and will not be
              rescheduled at this time. The Status Conference presently scheduled for May 4,
              2020 is canceled. A status conference to discuss the status of case progression,
              the parties’ interest in settlement and pretrial conference and trial settings will
              be held with the undersigned magistrate judge on July 27, 2020 at 10:00 a.m. by
              telephone. Case conference instructions are found at Filing No. 24.

       2)     The deadline for completing written discovery under Rules 33, 34, and 36 of the
              Federal Rules of Civil Procedure is January 31, 2020. Motions to compel
              discovery under Rules 33, 34, and 36 must be filed by February 14, 2020

              Note: A motion to compel, to quash, or for a disputed protective order shall not be
              filed without first contacting the chambers of the undersigned magistrate judge to
              set a conference for discussing the parties’ dispute.

       3)     The deadlines for identifying expert witnesses expected to testify at the trial, (both
              retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts, (Fed. R.
              Civ. P. 26(a)(2)(C)), are:

                      For the plaintiff(s):                 February 14, 2020
                      For the defendant(s):                 March 13, 2020
   8:18-cv-00529-JMG-SMB Doc # 25 Filed: 04/20/20 Page 2 of 2 - Page ID # 106



         4)       The deadlines for complete expert disclosures1 for all experts expected to testify at
                  trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts,
                  (Fed. R. Civ. P. 26(a)(2)(C)), are:

                            For the plaintiff(s):                          February 14, 2020
                            For the defendant(s):                          March 13, 2020
                            Plaintiff(s)’ rebuttal:                        March 27, 2020

         5)       The deposition deadline is July 23, 2020.

                       a. The maximum number of depositions that may be taken by the plaintiffs as
                          a group and the defendants as a group is 10.

                       b. Depositions will be limited by Rule 30(d)(1).

         6)       The deadline for filing motions to dismiss and motions for summary judgment is
                  August 27, 2020.

         7)       The deadline for filing motions to exclude testimony on Daubert and related
                  grounds is August 27, 2020.

         8)       Motions in limine shall be filed seven days before the pretrial conference. It is not
                  the normal practice to hold hearings on motions in limine or to rule on them prior
                  to the first day of trial. Counsel should plan accordingly.

         9)       The parties shall comply with all other stipulations and agreements recited in their
                  Rule 26(f) planning report that are not inconsistent with this order.

         10)      All requests for changes of deadlines or settings established herein shall be directed
                  to the undersigned magistrate judge, including all requests for changes of trial dates.
                  Such requests will not be considered absent a showing of due diligence in the timely
                  progression of this case and the recent development of circumstances, unanticipated
                  prior to the filing of the motion, which require that additional time be allowed.
         Dated this 20th day of April, 2020.
                                                                 BY THE COURT:


                                                                 s/ Susan M. Bazis
                                                                 United States Magistrate Judge




         1
           While treating medical and mental health care providers are generally not considered “specially retained
experts,” not all their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to what
is stated within their treatment documentation. As to each such expert, any opinions which are not stated within that
expert’s treatment records and reports must be separately and timely disclosed.
